                        Case 3:18-cr-00171-SRU Document 41 Filed 04/24/19 Page 1 of 3


 AO 472 (Rev. 09/l 6) Order of Detention Pending Trial



                                        UmrBo Srarps Drsrrucr CouRT
                                                                       for the
                                                             District of Connecticut

                        United States of America
                                                                          )
                                                                          )
                             Vincent Decaro                               )      CaseNo.       3:18-cr-00171-SRU
                                                                          )
                                Defendant                                 )

                                         ORDER OF DETENTION PENDING TRIAL

                                                         Part I - Eligibitify for l)etention

      Upon the

                t       Motion of the Govemment attomey pursuant to rg u.s.c. g 3142(f)(r),
                                                                                            or
                t       Motion of the Government or Court's own motion pursuant to l8 U.S.C.
                                                                                             $ 3142(Ð(2),

the Court held a detention hearing and found that detention is warranted.
                                                                          This order sets forth the Court,s findings of fact
and conclusions of law, as required by 18 u.s.c. 3142(Ð, in addition
                                                  $                    to any other findings made at the hearing.

                               Part Ir - Findings of Fact and Law         as   to presumptions under $ 3ra2(e)
  Û A'   Rebuttable Presumption Arises Under 18 U.S.C. 31a2(e)(2) (previous
                                                               $                   viotator): There is a rebuttable
      presumption that no condition or combination of conditions will
                                                                       reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           I (1) the defendant is charged with one of the following crimes described in lg U.S.C. g 3la2(f)(l):
               t1(a) a crime of violence, a violation of 18 U.S.C. 1591, or an offense
                                                                   $                    listed in lg U.S.C.
                      $ 2332b(g)(5)(B) for which a maximum term of imprisonment of l0 years or more
                                                                                                                is prescribed; or
                    t (b) an offense for which the maximum sentence is life imprisonment
                                                                                               or death; or
                  f, (c) an offense for which a maximum term of imprisonment of l0 years or more prescribed
                                                                                                            is             in the
                      Controlled Substances Act (21U.S.C. $$ s01-904), the Controlled Substances
                                                                                                           Import and Export Act
                      (21 U'S.C' $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46
                                                                                         U.S.C. gg 70501-70508); or
                  I (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                      (a) through (c) of this paragraph, or two or more State or local
                                                                                       offenses that would have been offenses
                      described in subparagraphs (a) through (c) ofthis paragraph ifa circumstance
                                                                                                         giving rise to Federal
                     jurisdiction had existed, or a combination of such ãff"rrr"r;
                                                                                    o.
                  il (e) any felony that is not otherwise a crime of violence but involves:
                     (i) a minor victim; (ii) the possession of a firearm or destructive
                                                                                         device (as defined in lg U.S.C. $ 921);
                     (iii) any other dangerous weapon; or (iv) a failure to register under l8
                                                                                                U.S.C. g 2250; ønd
           Í   (2) the defendant has previously been convicted of a Federal offense
                                                                                         that is described in lB U.S.C.
               $ 3142(Ð(l)' or of a State or local offense that would have been such an offense if a circumstance
                                                                                                                            giving rise
               to Federaljurisdiction had existed; ønd
           Í   (3) the offense described in paragraph (2) above for which the
                                                                                  defendant has been convicted was
               committed while the defendant was on release pending trial for a Federal,
                                                                                               State, or local offense; ønd
          J    ($ a period of not more than five years has elapsed since the date of conviction, or
                                                                                                          the release of the
               defendant from imprisonment, for the offense described in paragraph (2)
                                                                                              above, whichever is later.


                                                                                                                             Page   I of   3
                         Case 3:18-cr-00171-SRU Document 41 Filed 04/24/19 Page 2 of 3



4O472 (Rev.09/16) OrderofDetentionPendingTrial                     .


                                                      18 U.S.C. $ 31a2(e)(3) (narcotics, firearm, other offenses)" There is
                                                                                                                            a
  D B. Rebuttable presumption Arises Under
                                                                               will reasonably assure        the appearance   of the
        rebuttable presumption that no condition or combination of conditions
                                                                                                    to believe   that the defendant
        defendant as required and the safety of the community because there is probable cause
        committed one or more of the following offenses:
                                                                                            is prescribed in the
            O (l) an offense for which a maximum term of imprisonment of 10 years or more
                                                                                           Import  and Export Act (21
               controlled Substances Act (21 u.s.c. $$ 801-904), the controlled Substances
                    U'S.C.ç$951-971),orChapter705ofTitle46,U.S.C.(46U.S.C.$$70501-70508);
              f   (2) an offense under 18 U.S.C' $$ 92a(c), 956(a), or 2332b;
                                                                                              of imprisonment of 10 years
              Í   (3) an offense listed in 1g u.s.c. $ 2332b(gX5)(B) for which a maximum term
                    or more is Prescribed;
                                                                                                  for which a maximum term            of
              f     (4) an offense under chapt er 77 of Title 18, U.S.C. (18 U.S.C. $$ 1531-1597)
                    imprisonment of 20 years or more is prescribed; or
              Ü     (5) an offense involving a minor victim under 18 U.S.C. $$ 1201, 1591'2241,2242'2244(a)(l)'2245'
                    2251,2251A,2252(a)(|),2252(a)(2),2252(a)(3),2252A(a)(|),2252Ã(a)(2),2252A(a)(3),2252A(a)(4),
                    2260, 2421. 2422, 2423, or 2425'

                                                                                 Above
   û c.       conclusions Regarding Applicability of Any Presumption Established

                                                                                              above'
              Ú The defendant has not introduced sufficient evidence to rebut the presumption

                    OR
                                                                                                but after considering the
               tr   The defendant has presented evidence sufficient to rebut the presumption,
                    presumption and the other factors discussed below, detention  is warranted.


                                   Part   III   - Analysis and statement of the Reasons for Detention

                                                                                                presented at the detention
     After considering the factors set forth in l8 U.S.C. $ 31a2@) and the information
                                                                 pending trial because the Government has proven:
hearing, the court concludes that the defendant must be detained


                                                                                         of release will reasonably assure
   t     By clear and convincing evidence that no condition or combination of conditions
         the safety of any other person and the community'

              preponderance of evidence that no condition or combination of conditions
                                                                                       of release         will reasonably    assure
    i    By   a
         the defendant's appearance as required.

 In addition to any findings made on the record at the hearing, the reasons
                                                                            for detention include the following


           f, Weight of evidence against the defendant is strong
           il Subject to lengthy period ofincarceration ifconvicted
           il Prior criminal history
           t Participation in criminal activity while on probation, parole, or supervision
           il History of violence or use of weapons
           ñ History of alcohol or substance abuse
           ll Lack of stable emPloYment
           il Lack ofstable residence
           t Lack of financially responsible sureties
            t Lack of significant community or family ties to this district
                                                                                                                               Page 2   of   3
                    Case 3:18-cr-00171-SRU Document 41 Filed 04/24/19 Page 3 of 3


 AO 472 (Rev.09/l   6) Order ofDetention Pending Trial

        11 Significant family or other ties outside the United States
        t Lack of legal status in the United States
        t subject to removal or deportation after serving any period of incarceration
        f, Prior failure to appear in court as ordered
        û Prior attempt(s) to evade law enforcement
        il Use of alias(es) or false documents
        t Background information unknown or unverified
        û Priorviolations ofprobation, parole, or supervised release
OTHER REASONS OR FURTHER EXPLANATION




                                    0n-                  tb
                                             ^-u. 6\^ úf" wk' ,j'- br




                                                  Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attomey General or to the Attomey General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order ofa court of the united States or on request of an attorney for the Government, the person ln
charge ofthe corrections facility must deliver the defendant to a united states Marshal for the purpose of an appearance ln
connection with a court
                                                                                   /s/ William I. Garfinkel
Date:                 \             (
                                                                               United States Magistrate




                                                                                                                     Page 3   of   3
